DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 1, 9, and 16 indicate optical measurement to generate an interferogram, and generating a reflectance spectrum data set or a transmittance spectrum data set; thus, while it can be understood how the final detail of each claim can calculate a concentration based on either of these two data sets, there is no clearly set forth basis to indicate calculation of a concentration based on “an absorbance spectrum data set” as set forth in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 9, 11, 13, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbato (USPN 6,728,571). Barbato teach an optical measurement arrangement (Figure 5; column 9, line 41 - column 11, line 28) that produces a two beams of light for interferometric measurement of a subject, with one beam including plural pathlength portions to determine depth-resolved information. In the arrangement of Barbato the reference beam includes the plural, depth-resolved beams, but only a single (non-resolved) beam is provided to the subject as the measurement beam. The collected response of the measurement beam is combined interferometrically with the plural depth reference beam, and the resulting response is analyzed for the depth related information. One of skill in the art would readily understand that in an interferometer, the Probe and Reference beams can be interchanged and the same interference response will be measurable. As such, the prior art can be seen to include all of the features of the claimed arrangement, absent use of the multi-depth beam as the measurement beam. However, as noted, the measurable optical response will be equivalent regardless of which beam illuminates the subject and thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical arrangement to utilize the depth resolved beam for the measurement beam with the non-resolved beam as the reference beam, since one of skill would understand this have a predictable result to produce an equivalently useful output and it has generally been held to be within the skill level of the art to reverse parts when a predictable result is known to occur. Additionally, with regard to claims 5 and 11 using Fourier transforms, claim 6 implementing machine learning techniques, and claims 8 and 13 performing partial least squares processing, it would have been within the skill level of the art to modify Barbato to include known spectral signal processing or mathematical techniques in the arrangement, as part of the processing, since it has generally been held to use known processing techniques in their intended manner.
Claims 4, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbato (USPN 6,728,571) as applied to claims 1, 9, and 16 above, further in view of Hogan (USPN 7,526,329). Barbato, as detailed above, teach an interferometry arrangement (Figure 5 and the description thereof), but do not particularly indicate that a MEMS element is part of the optical arrangement. Hogan teach an alternate optical measurement arrangement that may use a depth resolved beam as part of the interferometry measurement (Figures 1 - 2 and the descriptions thereof) and particularly indicates that a MEMS array (Figure 2B; column 13, line 26 - 36) is a suitable element for implementing the system. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barbato to use a MEMS array as part of the interferometry configuration, since Hogan teach that this may be utilized in a depth-resolved interferometry measurement system.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791